Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 15:
            The claim recites where in the electro-acoustic transducer comprises a woofer, but it is unclear how the woofer recited in this claim is structurally connected with features early recited in claim 1.
             Did applicant intend to state that -- where in the electro-acoustic transducer is a woofer--?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-3, 5, 6, 10-12 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stiles et al. (US 20040156527).
             Regarding claim 1, Stiles et al., according to Figs.  1-2, 11, 12 25-27, discloses an electro-acoustic transducer (see Fig. 25) comprising: 
             a diaphragm (see diaphragm 32 illustrated in Fig. 1 for example) configured to move along an axis; 
             a voice coil (262) comprising a plurality of windings around the axis; 
             a voice coil support (see support where coil 262 is mounted  in Fig. 25 or see coil  30 in Fig. 1 or 66 in Fig. 2 or 122 in Fig. 11 for example) configured to transfer forces from the voice coil to the diaphragm; 
           a support structure  (see damper 36 in Fig. 1 or 306 in Fig. 27) that inhibits radial motion or tilting motion of the diaphragm (32) and the voice coil support (30); and  
             a magnetic core (254-260) for driving the voice coil, the magnetic core comprising: two magnets (magnets 254, 258) having opposite polarity (see N and S in magnates 254 and 258 having opposite polarity) and approximately equal magnetic strength (see paragraphs 0074-0075), 
             wherein each of the magnets surrounds the voice coil (see Fig. 25 where magnets 254 and 258 surround the voice coil), 
            wherein a magnetic field from each magnet is approximately symmetric along the axis and the magnetic field from both magnets drives the voice coil (see Fig. 25, paragraph 0075,  or claim 52).
            Regarding claim 2, see Fig. 25 which  discloses  the magnetic core comprises: 
            a metal core section (see center section in Fig. 25 or see similar section 274 in Fig. 26); 

            a middle metal layer (256); and 
            a lower metal layer (252), 
            wherein a first one of the magnets (258) is located between the upper metal layer (260) and the middle metal layer (256), and wherein a second one of the magnets (254) is located between the middle metal layer (256) and the lower metal layer (252).
            Regarding claim 3, see  the two magnets 258 and 254 in Fig. 25, each wrap around the metal core section.
            Regarding claim 5,  see Fig. 25 which illustes that the metal core section (middle section) having physically distinct (size and position distinction) from the upper metal layer (260) and the lower metal layer (252). 
             Regarding claim 6, see Fig. 1 and 25 in combination as Fig. 25 modified from Fig. 1 which shows the support structure (36)  is located between the magnetic core and the diaphragm (32), and wherein a lower metal layer (see plate 252 magnetically couple to magnet 254 in Fig. 25 as lower metal layer) is located directly under the second magnet (254) and seals an acoustic volume behind the support structure (see plate 252 to seal the acoustic volume as shown in Fig. 25).
            Regarding claim 10,  see Fig. 25 which discloses the two magnets (258, 254) are vertically stacked, and wherein an upper magnet (258) has one of a north-south polarity or a south-north polarity (see upper magnet 258 in Fig. 25 having  SN polarity ), and a lower magnet has the other of the north-south polarity or the south-north polarity (see lower magnet 254 in Fig. 25 having  NS polarity).

            Regarding claim 12, see the at least one vertically oriented opening (see opening surrounding the conductive pole section where coil 264 is inserted.) comprises at least three vertically oriented openings extending through the magnetic core (see the opening surrounding the conductive pole section and this opening includes all three  vertically oriented openings extending through the magnetic core).
            Regarding claim 15, see the electro-acoustic transducer shown in Fig. 25 which is considered a woofer since it is improved from the prior art for playing low frequency sounds, paragraph 0010.
            Regarding clam 16, Stiles et al., according to Figs. 1-2, 11, 12 25-27, discloses electro-acoustic transducer (see Fig. 25) comprising: 
            a first diaphragm (see diaphragm 32 illustrated in Fig. 1 or 310 in Fig. 27 for example) configured to move along an axis; 
             a voice coil (262, 264) comprising a plurality of windings around the axis; 
             a voice coil support (see damper 36 in Fig. 1 or 306 in Fig. 27) configured to transfer forces from the voice coil (262, 264) to the first diaphragm; 
            a magnetic core (252-260) for driving the voice coil, the magnetic core comprising: 
            a plurality of magnets (258, 254) each surrounding the voice coil, at least two of which have opposite polarity (see S and N in magnates 258 and 254 having opposite polarity) and at least two of which have approximately equal magnetic strength (see paragraphs 0074-0075), 

            a  first support structure (see 306 in Fig. 27) below the magnetic core, on an opposite side of the magnetic core than the first diaphragm.
             Regarding claim 17, see Figs . 12 and 25 which discloses the magnetic core (252-260) comprises a metal core section (see pole piece at middle section shown in Fig. 25 or pole 136 shown in Fig. 12), and wherein each of the plurality of magnets (245 and 258) wraps entirely around the metal core section.
            Regarding claim 18,  Stiles et al., according to Figs.  1-2, 11, 12 25-27, discloses an electro-acoustic transducer (see Fig. 25) comprising: 
            a diaphragm (see diaphragm 32 illustrated in Fig. 1 for example) configured to move along an axis; 
            a magnetic core (252-260) for driving a voice coil, the magnetic core (252-260) comprising:
            two magnets (254, 258) having opposite polarity (see N and S in magnates 254 and 258 having opposite polarity) and approximately equal magnetic strength (see paragraphs 0074-0075), 
           wherein each of the magnets (254, 258) surrounds the voice coil or the voice coil surrounds each of the magnets (see magnet 254 and 258 surround coil 262, 264),  wherein a magnetic field from each magnet is approximately symmetric along the axis  and the magnetic field from both magnets drives the voice coil (coil (see Fig. 25, paragraph 0075,  or claim 52).

            a support structure (see damper 36 in Fig. 1 or 306 in Fig. 27) that inhibits radial motion or tilting motion of the diaphragm (32) and the voice coil support (30).
            Regarding claim 19, see Fig. 1 and 25 in combination as Fig. 25 modified from Fig. 1 which shows the support structure (36)  is located between the magnetic core and the diaphragm (32), and wherein a lower metal layer (see plate 252 magnetically couple to magnet 254 in Fig. 25 as lower metal layer) in the magnetic core (252-260 is located directly under a lowermost one of the two magnets (258, 252) in the magnetic core (252-260) and seals an acoustic volume behind the support structure (see plate 252 to seal the acoustic volume as shown in Fig. 25).    
   
Claim(s) 1-3, 5, 6, 10-12, 15, 18 and 19 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihira (US6,542617).
            Regarding claim 1, Fujihira et al., according to Fig. 4, discloses an electro-acoustic transducer comprising: 
             a diaphragm (8) configured to move along an axis; 
             a voice coil (29, 30) comprising a plurality of windings around the axis (see Fig. 5); 
             a voice coil support (11) configured to transfer forces from the voice coil (29, 30) to the diaphragm (8); 
             a support structure (14) that inhibits radial motion or tilting motion of the diaphragm and the voice coil support (voice coils are retained in the gap by using damper 14, column 5, lines 7-
             a magnetic core (21-27) for driving the voice coil (29, 30), the magnetic core (21-27) comprising: 
             two magnets (23, 26) having opposite polarity (opposite S and N) and approximately equal magnetic strength (see magnets 23 and 26 are magnetized in reverse to each other, column  4, lines 16-22, and would be also capable of generating approximately equal magnetic strength since they have the same size and magnetic flux as shown in Fig. 4),
            wherein each of the magnets (23, 26) surrounds the voice coil (29, 30), wherein a magnetic field (magnetic flux) from each magnet (23, 26) is approximately symmetric along the axis and the magnetic field from both magnets drives the voice coil (see column 5, lines 29-56).
             Regarding claim 2, see Fig. 4 which discloses the magnetic core (21-27) comprises: 
             a metal core section (see pole 22a which magnetically coupled to magnets 23 and 26 as metal core section ); 
            an upper metal layer (see plate 27 magnetically communicated/coupled with magnet 26 as an upper metal layer); 
             a middle metal layer (see plate located between magnets 23 and 26 and magnetically communicated/coupled with magnets 23 and  26 as an middle metal layer; and 
            a lower metal layer (see plate 22 magnetically communicated/coupled with magnets 23 and 21 as an lower metal layer), 
             wherein a first one (26) of the magnets (23, 26) is located between the upper metal layer and the middle metal layer, and wherein a second one (23) of the magnets (23, 26) is located between the middle metal layer and the lower metal layer.

              Regarding claim 5, see Fig. 4 which shows the metal core section (center pole 22a) having physically distinct from the upper metal layer (27) and the lower metal layer (22).
              Regarding claim 6, see Fig. 4 which discloses the support structure (14) located between the magnetic core (21-27) and the diaphragm (14), and wherein the lower metal layer (22) is located directly under the second magnet (23) and seals an acoustic volume behind the support structure (14).
             Regarding claim 10, see Fig. 4 which discloses the two magnets (23 and 26) are vertically stacked, and wherein an upper magnet (26) has one of a north-south polarity or a south-north polarity (see SN polarity in magnetic 26), and a lower magnet (23) has the other of the north-south polarity or the south-north polarity (see NS polarity in magnetic 23),  .
             Regarding claim 11, see Fig. 4 which discloses the magnetic core (21-27) comprises at least one vertically oriented opening (see opening surrounding pole 22a  as at least one vertically oriented opening) for accommodating the voice coil support (11).
             Regarding claim 12, see Fig. 4 which shows  the at least one vertically oriented opening (opening surrounding the pole) comprises at least three vertically oriented openings extending through the magnetic core (see opening surrounding the pole which includes at least three vertically oriented openings extending through the magnetic core 21-27)
            Regarding claim 15, see Fig. 4 which discloses a speaker which includes all of structures of the electro-acoustic transducer included in this claim, and thus would be capable of performing the same as a woofer.

             a diaphragm (8) configured to move along an axis; 
             a magnetic core (21-27) for driving a voice coil (29), 
             the magnetic core (21-27) comprising: two magnets (23, 26) having opposite polarity (SN and NS poles) and approximately equal magnetic strength (see magnets 23 and 26 are magnetized in reverse to each other, column  4, lines 16-22, and would be also capable of generating approximately equal magnetic strength since they have the same size and magnetic fluxes as shown in Fig.  4), 
              wherein each of the magnets (23, 26) surrounds the voice coil (29) or the voice coil surrounds each of the magnets (see Fig. 4 which shown the magnets (23, 26) surrounds the voice coil (29), 
               wherein a magnetic field (see magnetic flux) from each magnet (23, 26) is approximately symmetric along the axis, and the magnetic field (see magnetic flux) from both magnets (23, 26) drives the voice coil (column 5, lines 29-56); 
              a voice coil support (11) configured to transfer forces from the voice coil (29, 30) to the diaphragm (8); and 
              a support structure (14) that inhibits radial motion or tilting motion of the diaphragm (8) and the voice coil support (voice coils are retained in the gap by using damper 14, column 5, lines 7-10, and thus, in order to retain the voice coils in the gap, the voice coils and the diaphragm must be inhibited from motions by the damper  14).
              Regarding claim 19,  see Fig. 4 which discloses the support structure (14) located between the magnetic core (21-27) and the diaphragm (8), and wherein a lower metal layer (see plate 22 .
                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over either Stiles et al. (US 20040156527) or Fujihira et al. (US 6542617) in view of Tsumori et al. (US 6,724,909).          
            Regarding claims 13 and 14,  Stiles et al., according to Figs. 1-25, and Fujihira et al, according to Fig. 3 and 4, each  discloses all of limitations recited in this claim (see the 102 rejections applied to claim 1 above) except the use of the support structure provided below the magnetic core on an opposite side of the magnetic core from the diaphragm, as recited in claim 13, and an additional support structure located above the magnetic core, between the magnetic core and the diaphragm, as further recited in claim 14.
              Tsumori et al., according to Figs. 3 and 4, teaches the use of  support structure (damper 84) provided below the magnetic core (25, 85), on an opposite side of the magnetic core from the first diaphragm (24), and also teaches the use of an additional support structure (34) located above the magnetic core (25, 85), between the magnetic core (25, 85)and the diaphragm (32).for the 
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the transducer (speaker) of Stiles et al. or Fujihira et al. by providing a support structure (damper) below the magnetic core, on an opposite side of the magnetic core from the first diaphragm (8), and also providing an additional support structure located above the magnetic core, between the magnetic core and the diaphragm as taught by Tsumori et al..   The motivation for this modification is to obtain an alternative embodiment capable of  better suppressing vibration affected the magnetic drive or voice coil and thereby high sound quality can be obtained by the transducer.

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihira et al. (US 6,52,617) in view of Tsumori et al. (US 6,724,909).          
             Regarding claim 16, Fujihira et al., according to  4, discloses an electro-acoustic transducer comprising: 
             a first diaphragm (8) configured to move along an axis; 
             a voice coil (29, 30) comprising a plurality of windings around the axis (see Fig. 5); 
             a voice coil support (11) configured to transfer forces from the voice coil  (29, 30) to the first diaphragm (8); 
             a magnetic core (21-27) for driving the voice coil (29, 30), the magnetic core comprising: 
             a plurality of magnets (23, 26) each surrounding the voice coil (29, 30), at least two of which have opposite polarity (opposite S and N) and at least two of which have approximately equal magnetic strength (see magnets 23 and 26 are magnetized in reverse to each other, column  
             wherein a magnetic field from each magnet (23 or 26) in the plurality of magnets (23 and 26) is approximately symmetric along the axis, and the magnetic field from the at least two magnets (23 and 26) drives the voice coil (Fig. 4, column 5, lines 29-56).
              However, Fujihira et al. fails to teach the use of  a first support structure provided below the magnetic core (21-27), on an opposite side of the magnetic core from the first diaphragm (8).
              Tsumori et al., according to Figs. 3 and 4, teaches the use of  support structure (damper 84) provided below the magnetic core (20, 85), on an opposite side of the magnetic core from the first diaphragm (24) for the purpose of  suppressing vibration affected the magnetic drive or voice coil and thereby high sound quality can be obtained by the transducer. 
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the transducer (speaker) of Fujihira et al. by providing a support structure (damper) below the magnetic core, on an opposite side of the magnetic core from the first diaphragm (8), as taught by Tsumori et al.  (24).  The motivation for this modification is to obtain an alternative embodiment capable of  suppressing vibration affected the magnetic drive or voice coil and thereby high sound quality can be obtained by the transducer.
              Regarding claim 17,  see Fig. 4 of Fujihira et al. which discloses the magnetic core (21-27) comprising a metal core section (see section 22a magnetically coupled to the magnets as a metal core section), and wherein each of the plurality of magnets (23 and 26) wraps entirely around the metal core section.
            Regarding claim 10, Fujihira et al., according to Fig. 4, discloses a transducer (speaker) comprising all of limitations recited in this  (see the 102 rejection applied to claim 18 above) and 
             However, Fujihira et al., fails to disclose the support structure located below the magnetic core on an opposite side of the magnetic core from the diaphragm, and wherein the electro-acoustic transducer further comprises an additional support structure (14) located above the magnetic core, between the magnetic core and the diaphragm.
            Tsumori et al., according to Fig. 3, teaches the use of the support structure (84) located below the magnetic core (20, 685) on an opposite side of the magnetic core from the diaphragm (24), and wherein the electro-acoustic transducer further comprises an additional support structure (34) located above the magnetic core (25, 85), between the magnetic core (25, 85) and the diaphragm (24) for the purpose of  better suppressing vibration affected the magnetic drive or voice coil and thereby high sound quality can be obtained by the transducer.
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effective filed to modify the transducer/speaker of  Fujihira et al.,  to include the support structure located below the magnetic core opposite from the diaphragm and an additional support structure located above the magnetic core between the magnetic core and the diaphragm, as taught by Tsumori et al.
            The motivation for this modification is to obtain an alternative transducer capable of better suppressing the vibration and thereby high sound quality can be obtain by the transducer.
  Allowable Subject Matter
Claims  4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 7-9 are allowable over the prior art of record because the prior art of record including US 20040156527 or US6542617 as the closest prior art, which is directed to a similar subject matter of the claimed invention (see features pointed out in the 102 rejections above).  However, there is at least a difference between the prior art and the claimed invention that the closest prior art fails to include the following claimed features recited in each of claims 4 and 7-9.
             Claimed features including: wherein the upper metal layer includes at least two sub-layers over an upper one of the two magnets and wherein the lower metal layer comprises at least two sub-layers under a lower one of the two magnets, as recited in claim 4.
             Claimed features comprising: wherein the metal core section comprises distinct sub-sections, and wherein an upper sub-section is unitary with the upper metal layer and a lower sub-section is unitary with the lower metal layer, as recited in claim 7.
             Claimed features comprising: an additional diaphragm configured to move along the axis; an additional voice coil comprising a plurality of windings around the axis; and an additional voice coil support configured to transfer forces from the additional voice coil to the additional diaphragm, wherein the magnetic core further comprises a third magnet having an opposite polarity from an adjacent one of the two magnets, wherein a magnetic field from the third magnet and the adjacent magnet drives the additional voice coil independently of the voice coil, as recited in claim 9.

                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a speaker having at least  diaphragm, at least voice coil attached to a voice coil support, and magnetic circuit comprising a plurality of magnets arranged to drive the at least voice coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/THANG V TRAN/Primary Examiner, Art Unit 2688